Citation Nr: 0000353	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-09 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a sinus condition.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

In August 1948, the Board of Veterans' Appeals (Board) denied 
the veteran's appeal for service connection for a 
psychoneurosis.

This appeal comes to the Board from March 1993 and July 1993 
RO rating decisions that denied service connection for PTSD 
and a sinus condition, respectively.  In a July 1993 hearing 
officer decision it was determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disability, 
other than PTSD.  The veteran was notified of this 
determination in the August 1993 supplemental statement of 
the case and he did not appeal this determination.



FINDING OF FACT


The veteran has not submitted competent (medical) evidence 
showing that he currently has a chronic sinus condition or 
PTSD.


CONCLUSION OF LAW


The claims for service connection for a sinus condition and 
PTSD are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.

Service medical records are negative for a sinus condition.  
The report of the veteran's medical examination for 
separation from service in February 1946 shows normal 
sinuses.  Nor do the post-service medical records reveal the 
presence of a sinus condition.  A claim for service 
connection of a disability is not well grounded where there 
is no medical evidence showing the presence of the claimed 
disability.  Caluza, 7 Vet. App. 498.

The veteran's statements are to the effect that he has a 
sinus condition due to exposure to chemicals in service, but 
this lay evidence is not sufficient to demonstrate the 
presence of the claimed medical disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of a chronic sinus condition.  38 C.F.R. 
§ 3.303(b).  Hence, the veteran's claim for service 
connection for such a condition is not plausible, and it is 
denied as not well grounded.


The claim for service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge or similar combat 
citation will be accepted, in the absence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war (POW) under the 
provisions of 38 C.F.R. § 3.1(y) of this part and the claimed 
stressor is related to that POW experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f), effective as of 
March 7, 1997.

Service medical records are negative for PTSD.  The post-
service medical records, including VA psychiatric 
examinations of the veteran in 1993 and 1994, do not show the 
presence of this disorder.  As noted above, a claim for 
service connection for a disability is not well grounded 
where there is no medical evidence showing the presence of 
the claimed disability.  Caluza, 7 Vet. App. 498.

Service department records, including documents concerning 
incidents involving the U.S.S. Register, the ship the veteran 
served on while in World War II, and statements and testimony 
from the veteran to the effect that he has PTSD due to 
experiences while on board the U.S.S. Register are also of 
record.  This non-medical evidence is not sufficient to 
demonstrate the presence of the claimed medical disorder.  
Espiritu, 2 Vet. App. 492.

A claim for service connection for PTSD requires competent 
(medical) evidence of this disorder.  38 C.F.R. § 3.304(f), 
prior to and as of March 7, 1997; Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  The medical evidence does not 
currently show that the veteran has PTSD.  Hence, the claim 
for service connection for PTSD is not plausible, and it is 
denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for a sinus condition and PTSD on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claims as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran is advised that he may reopen the claims for 
service connection for a sinus condition and/or PTSD at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claims for service connection for a sinus condition and 
PTSD are denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

